Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 1 of 46




                EXHIBIT 11
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 2 of 46



From:                      Murphy, Ryan (OS/ASPA)
Se nt:                     9 Jan 2020 22:50:54 +0000
To :                       Thorman, Caroline (ACF);Wolfe, Kenneth (ACF);Leonardo, Samantha-Ashley
(ACF);Phillips, Christine (ACL);Holland, Howard (AHRQ/OC);Heldman, Amy B. (CDC/OD/OADC);Bonds,
Michelle E. (CDC/OD/OADC);Galatas, Kate (CDC/OD/OADC);Corry, Thomas (CMS/OA);Ceballos, Kelly L.
(CMS/OC);Dziak, Kathleen M. (CMS/CMMl);Fetalvo, Ninio (CMS/OC);Jiwani, Nafisa D.
(CDC/OD/OADPS);Aldana, Karen (CMS/OC);Wallace, Mary H. (CMS/OC);Caliguiri, Laura (FDA/OC);Janik,
Heather (FDA/OC);Meyer, Lyndsay (FDA/OC);Peddicord, Sarah (FDA/OC);Stark, Angela
(FDA/CDER);Rabin, Tara G. (FDA/OC);Kimberly , Brad (FDA/OC);Choi, Christy (HRSA);Kramer, Martin
(HRSA);Olague, Richard (HRSA);Buschick, Jennifer (IHS/HQ); Barnett, Joshua (IHS/HQ);Burklow, John
(NIH/OD) [E];Myles, Renate (NIH/OD) [E];Fine, Amanda (NIH/OD) [E] ;Prince, Scott (NIH/OD) [E];Riccio,
Peggy (SAMHSA/OC);Garrett, Christopher (SAMHSA/OC);Snow, Catherine (OS/Partnership
Center);Sherman, Jennifer (HHS/OASH);Schaeffer, Alison (HHS/OS/OGA);Heck, Mia (HHS/OASH);Broido,
Tara (HHS/OASH);Migliaccio-Grabill, Kate (HHS/OASH);Kane, EIieen (OS/ASPR/OEA);Michael, Gretchen
(OS/ASPR/OEA);Waters, Cicely (OS/ASPR/OEA);Seeger, Rachel (HHS/OCR);Grossu, Arina (HHS/OCR)
(CTR);Tennery, Michele (HHS/OCR) (CTR);Williams, Tesia D (OIG/IO);Caplan, Zhan (OS/ONC);Ashkenaz,
Peter (OS/ONC);Yates, Erick (OS/ASA);Tagalicod, Robert S. (OS/ASA);Royal, Jeremy
(OS/ASA/OCIO);Shelton, Carrie A (HHS/OS/OMHA);O'Connor, Alejandra (OS/OMHA);Bannister, Kimberly
(OS/ONS);Scott, Katherine (OS/DAB);Leblanc , Kourtney (OS/DAB) (CTR)
Cc:                        OS - ASPA
Subje ct:                  ASPA Playbook
Attachme nts:              ASPA Playbook 01032020 DRAFT.docx

Good Afternoon - I hope everyo ne is having a great start to the New Year . Please find attached
the latest version of the ASP A playbook which is designed as a guide to help foster
intradepartmenta l visibility and coordination of major announcements and media inquiries.

The playbook is a living document that will continue to improve as new informat ion become s
available and suggestions are made. We greatly appreciate the feedback provided on the previous
version.

As we move towards a "digital first" environment , this is the last time we plan to circulate the
updated playbook as a word document. We are already working to make the next version an
interactive tool on the intranet.

Thank you all for your ongoing collaboration. Please let us know if you have any question s.

-Ryan
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 3 of 46
War ing Drat                                                    1 3 2020




                        Office of the Assistant Secretary for
                              Public Affairs Playbook




                                   January 2020
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 4 of 46


                                                                     ASPA Playbook

                                       Table of Contents

ASPA Overview                                                                 3
Portfol ios
Speechwriting
Broadcast & Video Production
ASPA Digital Service Desk
Strategic Communications Planning Tool
Collecting Customer Feedback on HHS Communications Products
Executive Secretary Policy Clearance
Advance Planning/Calendar
ASPA Contacts

Materials Review and Coordination Process                                    10
Review and Coordination Process and Timing
Op-ed Review and Coordination Process
Rollout Planning
Materials Distribution Process

Appendix I - Templates                                                        16
Press Document Submission
HHS.gov Blog Submission
Op-Ed Concept Submission
Rollout Plan
Media Interview Request
Press Release
Media Advisory

Appendix II - Examples                                                        27
Rollout Plan
Interview Request
Op-Ed Concept Review
Digital Rollout Plan

Appendix Ill -Strategic   Communication Planning Tool                         32

Appendix IV - Collecting Routine Customer Feedback of HHS Communications      37

Appendix V - Acronyms                                                         42




                                               2
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 5 of 46


                                                                                ASPA Playbook

Overview

The Office of the Assistant Secretary for Public Affairs (ASPA)builds and mainta ins relationships
with the public through multip le communications channels including the news media, websites,
broadcast, social media, journals, speeches, meetings/events, and the Freedom of Information
Act (FOIA). The information communicated supports leadersh ip and program priorities and
represents a comprehensive view of the Department.

To foster intra -departmental visibility and coordination of messaging for major
announcements, ASPA in collaboration with agency/office communications leadership
developed the follow ing criter ia for communication and public affairs officials to use to
determine when to send information to ASPAfor review .

    •   Is it Newsworthy? - e.g., this issue has received coverage from major news outlets, is
        generating traffic in social media, you plan to promote widely to the press, there is
        significant reporter interest in the issue.
    •   Does it contain New Information? - e.g., a change in policy, a substantial new research
        finding or development, a new campaign or program.
    •   Is the subject/content Controversial? - e.g., has received interest from Congress, subject
        of investigations, issue raised significant criticism by advocacy groups or associations,
        involves pending legislation or litigation, has received widespread or critical media
        attention.
    •   Is it a Public Education Campaign? e.g., a coordinated set of materials designed to
        inform or persuade an audience to take action and/or adapt a behavior about a specific
        public health/human services issue e.g. AdoptUSKids, The Real Cost, Civil Rights
        Protections.
    •   Does it relate to Administration, Secretarial priorities? i.e., the opioids crisis, health
        insurance reform, drug pricing, and value-based care.

NOTE: The criteria for ASPA review applies to the information being released, not the
mechanism used - videos, speeches, social media, biogs, op-eds, etc. - for release.

ASPA uses the following organizational structures, processes, tools and templates to manage
day-to-day communications activities.




                                                 3
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 6 of 46


                                                                               ASPA Playbook

Portfolios

ASPA uses three policy portfolios to organize and align public affairs work.


Public Health
The Public Health team works with the Centers for Disease Control and Prevention, Agency for
Toxic Substances and Disease Registry, U.S. Food and Drug Administration, National Institutes
for Health, Office of Global Affairs, Office of the Assistant Secretary for Emergency
Preparedness and Response, and Assistant Secretary for Planning and Evaluation/Public Health
issues and offices of the Assistant Secretary for Health and the Surgeon General on initiatives
and strategies to promote public health, improve health outcomes, prevent disease and
outbreak, and accelerate scientific discovery.

Healthcare
The Healthcare team works to advance a healthcare system that delivers high-quality,
affordable care to all Americans. The team works with the Agency for Healthcare Research and
Quality, Office of the National Coordinator for Health Information Technology, Health
Resources and Services Administration, Centers for Medicare & Medicaid Services, and
Assistant Secretary for Planning and Evaluation/Health Care issues to improve access, quality,
safety, efficiency and effectiveness of the nation's healthcare.


Human Services
The Human Services team helps Americans of all ages and backgrounds live full , productive
lives: kids getting a "Head Start" through early childhood education, families transitioning out
of poverty to economic independence, teens and adults recovering from mental illness and
addiction, and seniors participating in communities that value their contributions. These and
other human service programs are carried out by the Administration for Children and Families,
Administration for Community Living, Indian Health Service, Office for Civil Rights, Substance
Abuse and Mental Health Services Administ rat ion, Office of the Chief Technology Officer,
Center for Faith-Based and Neighborhood Partnerships, Office of the Chief Information Officer
and Assistant Secretary for Planning and Evaluation/Human Services issues.

Portfolio Team Responsibilities
Portfolio team membe rs and their respective deputy assistant secretary for public affai rs:

•   Work w ith agencies and offices to forecast strategic priority and other announcements
    during the upcoming three-month period.
•   Coordinate the development of rollout plans for priority announcements in the nearer term
    -- one to two weeks out from the date they become public.
•   Coordinate review of news med ia requests and communications materials.

                                                 4
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 7 of 46


                                                                              ASPA Playbook

•   Coordinate ASPA review of policy documents, such as Secretarial correspondence, Reports
    to Congress, Rulemaking and guidance circulated by the HHS Executive Secretariat.
•   Work with agencies and offices to ensure communication plans, including press materials
    align with Administration, HHSand agency priorities, and have well-defined target
    audiences, clear goals, and measurable outcomes.
•   Coordinate the creation and development of web content.
•   Work with social media and digital communication leads on coordinating announcements
    on a weekly and daily basis.
•   Coordinate digital strategy based on public release date of content.
•   Share strategic priority announcements with the HHS Digital Community.
•   Coordinate the development and dissemination of videos and live streams with the HHS-TV
    Studio Team .

Speechwriti ng

The speechwriting and editorial team writes, edits and reviews speeches, quotes, talking points,
commentaries, and op-eds; the team also contributes background materials and Q&A
documents for the Secretary and Deputy Secretary. It also assists with messaging for other
department principals and composes biogs by various authors.

These materials are reviewed by ASPA, the Immediate Office of the Secretary, the Office of
General Counsel, and relevant agencies/offices.

Broadcast & Video Production

The HHSStudio and Video Production Services Team provides a wide range of communication
services includ ing:

    •   Creative and cost-effective solutions to deliver messages anywhere, anytime, and to any
        device.
    •   Broadcast capabilities include HD equipment; satellite and fiber transmission.
    •   Live streaming, on-demand and fully produced videos.
    •   Support for Federal Advisory Committee Meetings - streaming and AV services.
    •   Productions from the Studio, Auditorium, Great Hall and anywhere in the fie ld.
    •   Support to all Agencies and Offices.

For more informat ion about Broadcast and video production services go to -
http ://hhs .tv/d ow nloads




                                               5
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 8 of 46


                                                                               ASPA Playbook

ASPA Digital Service Desk for Web-related Requests

The ASPA Digital Service Desk is fo r website-related tasks and questions for HHS.gov,the HHS
Intranet, and other ASPA Digital-managed websites . Staff across the department with accounts
are able to subm it content and other webs ite requests into this tool. Members of the ASPA
Digital team work with offices on the requests. The tool allows for easy tracking of where
requests are at with in the process and allows for all involved to comment, collaborate and
receive notifications.

Social Media

The ASPA Digital Engagement team manages various Department-level, secretarial and topic-
oriented social media channels. In addition to managing content on those accounts, the team
also provides guidance and support for social media campaigns in Agencies/Offices interested
in extending t heir reach.


The Strategic Communications Planning (SCP) Tool

The Strategic Communications Planning (SCP)Tool is a Web-based application
(https://str atcomm .hhs.gov ) that supports the development of strategic communication plans
to impact a targeted external audience(s) in a measured way and is to be used for submitting
the plan and materials to ASPAfor review and coordination.

The SCPtool applies to content --digita l and print -- (e.g., brochures, new websites and subsites,
social media campaigns, reports, videos, too lkit s, and public education public service
campaigns, includ ing the ir social media and digital components for promotion).

The tool is intended to help ensure content aligns with HHS performance goals, objectives and
measures; has a well-defined target audience; and has measurable outcomes. It also allows for
sharing and comparing strategies and outcomes, as well as helps facilitate collaboration
throughout HHS, expedite review, and track progress.

Please contact SCPHelpDesk@hhs.gov to obtain access to the SCPtool or for assistance. For
more information about the SCPProcess, see Guidance Regarding Strategic Communication
Planning for the Development of Content for Digital and Print Dissemination (Appendix Ill).


Collecting Routine Customer Feedback on HHS Communication Products

Part of strategic planning for communication products includes understanding the audience and
measuring the impact of the effort. ASPA has obtained Office of Management and Budget



                                                 6
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 9 of 46


                                                                            ASPA Playbook

(0MB) approval under the Paperwork Reduction Act (PRA)for a generic clearance that allows
for fast track collection of qualitative feedback on HHScommunication products.

HHS agencies can use th is Generic Clearance to collect information about their communication
product from the concept phase to the end of the product life cycle. Keeping in line with the
department's mission to enhance the health and well -being of all Americans, obtaining
feedback through this process will help ensure HHScommunication products meet the needs of
the audience; use effective media for delivering messages to audiences; and motivate the
desired change within the audience and achieve expected impact .

For more information about using the Generic Clearance contact SCPHelpDesk@hhs.gov
and see Guidance for ASPA's Generic Clearance for Collecting Routine Customer Feedback
of HHS Communications (Appendix IV).

Executive Secretariat Secretary's Policy System (SPS} Clearance

ASPA reviews departmental regulations, correspondences to the Secretary, reports to Congress,
informational memos, and related policy documents assigned to divisions for clearance.


Advance Planning/Calendar

As soon as an agency/office begins to plan for the public release of information that may
generate press, legislative, intergovernmental and/or constituency interests, it should be added
to the ASPA planning tracker in ASANA, which is a web and mobile application ASPA uses to
organize, track, and manage strategic communications activities. This tool allows ASPAto
assessexternal-facing communications activities and align these activities with defined
priorities. ASPA portfolio teams collect and enter the information from agencies, offices and
other department sources into ASANA. The teams are responsible for keeping the ASANA up-
to-date. The ASPA Digital team uses ASANA to plan, prioritize and communicate on department
social media channels.

FOIA (Freedom of Information Act)

The Freedom of Information Act (FOIA) is a federal statute that allows individuals to request
accessto federal agency records, except to the extent records are claimed as exempt from
disclosure under one or more of the nine (9) exemptions of the Freedom of Information Act. If
you have any questions or concerns regarding FOIA, please feel free to send an email to
HHS.ACFO@hhs.gov.




                                               7
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 10 of 46


                                                                              ASPA Playbook


ASPAContacts

Acting Assistant Secretary for Public Affairs
Ryan Murphy

National Spokesperson and Senior Advisor
Caitlin Oakley

Strategic Communications & Campaigns
Michael Pratt, director

Speechwriting and Editorial Services
Patrick Brennan, director

Public Health Portfolio


Bill Hall - Deputy Assistant Secretary for Public Affairs/Public Health
Michael Robinson - Public Health Portfolio Team (Human Services Back Up)
Andrew Palczewski and Janell Muhammad - Digital Engagement Leads
Katie Messner - Digital Website Lead
ASPR-Assistant Secretary for Preparedness and Response
CDC- Centers for Disease Contro l and Prevention
FDA-Food and Drug Administrat ion
NIH- National Institutes of Health
OASH-Office of Assistant Secretary for Health/Surgeon General
OGA- Assistant Secretary for Global Affairs
ASPE/Public Health Portfolio -Assistant Secretary for Planning and Evaluat ion

Healthcare Portfolio

Ryan Murphy- Principal Deputy Assistant Secretary for Public Affairs
Tasha Bradley- Healthcare Portfolio Team
Simone Myrie - Healthcare Portfolio Team
Brittany Glauser- Digital Engagement Lead
Lauren Sundquist - Digital Website Lead
CMS-Center for Medicare & Med icaid Services
ACA- Affordable Care Act
AHRQ-Agency for Healthcare Research & Quality
ONC- Office of National Coordinator of Health IT
HRSA-Health Resources & Services Administration
ASPE/Healthcare Portfolio - Assistant Secretary for Planning and Evaluation


                                                8
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 11 of 46


                                                                          ASPA Playbook


Human Services Portfolio

Mark Weber - Deputy Assistant Secretary for Public Affairs/Human Services
Carla Daniels - Human Services Portfolio Team (Public Health Back Up)
Brittany Glauser - Digital Engagement Lead
Kelley Smith - Digital Webs ite Lead
ACF- Admin istration for Children & Families
ACL-Administration on Community Living
IHS-lndian Health Service
OCR-Office of Civil Rights
OMHA- Office of Medicare Hearings and Appeals
SAMHSA-Substance Abuse and Mental Health Services Admin istration
ASPE/Human Services Portfolio -Assistant Secretary for Planning and Evaluation
OS Staff Divs (e.g. ASPA, ASFR,ASA, PSC,CFBNP,IEA, ASL etc.)

Strategic Communications Planning Tool
Gloria Barnes

Broadcast & Video Production
Michael Wilker

HHS TV Studio Manager
Sam Nix

Executive Secretariat Secretary's Policy System (SPS) Clearance
Paula Formosa

Social Media, Content Marketing & Websites
Dan Kuhns

Technical Operations
Leticia Kursar

Digital Analytics & Portfolio Management
Lindsey Ross

Internal Digital Communications (Intranet)
Brooke Dine

Freedom of Information Act (FOIA) Division
Michael Marquis


                                              9
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 12 of 46


                                                                                ASPA Playbook

Materials Review and Coordination Process

ASPA reviews agency/office materials (e.g. press releases, media advisories, statements,
speeches, biogs and op-eds [see page X for separate discussion of op-eds], letters to the editor,
etc.) and coordinates the timing of the release with the agency/office.

Upon receipt, ASPA circulates the materials with relevant subject matter experts, policy leads,
finance, legislative and intergovernmental contacts and general counsel to confirm materials
are accurate, well-written, up-to-date and representative of the position of the Administration
and Department. Materials are revised based on feedback provided through this process
before public release.

NOTE: At times agencies may have close-hold information due to their specific duties/oversight
(confidential commercial information , market sensitive information, law enforcement actions,
etc.) when either broad clearance is not necessary/appropriate. In these cases, materials are at
minimum shared in advance with the ASPA and principal deputy.

The ASPA review and coordination process has four primary distribution lists (summarized
below).

   •   ASPA- IOS, ONC, ASPE,ASPA, ASL, IEA, OGC, OS, ASFR.
       (POCsfor this distribution list are: Michael Robinson, Carla Daniels, Paula Formoso,
       Simone Myrie)
   •   Healthcare - This distribution list reaches the following offices: IOS, IEA, ASPE,CMS [OC;
       CCIIO; OSORA; OMH], OCR, AHRQ, ASL, OHR, ONC, IHS, HRSA,ASPA, OASH.
       (POCsfor this distribution list: Simone Myrie)
   •   Public Health - This distribution list reaches the following offices: ASPE,OASH, ASL, CDC,
       NIH, IHS, ASPR,SAMHSA, FDA, IOS, IEA and Global Affairs.
       (POCfor this distribution list: Michael Robinson.)
   •   Human Services -This distribution list reaches the following offices: IHS, ACF, ASL, IEA,
       OCR, SAMHSA, IOS, ASPE.(POCfor this distribution: Carla Daniels and Paula Formoso.)

The ASPA list is used by default on all press materials as staff from the legal and legislative
divisions are on this list. The Healthcare, Public Health, and Human Services lists are included in
the review depending on the issue. For instance, there may be a press release being issued
from CDC about an increase in health insurance coverage. Since CDC is part of the public health
portfolio, this release would be sent to the Public Health list. However, since it is also discussing
healthcare, this release would also be sent to the Health Care list. The lists are divided so that
every agency/office is not inundated with press materials that have no bearing on their
agency/office. ASPA team members (as divided by portfolios and in consultation with ASPA
leadership) make the determination how and when materials should be sent to specific
distribution lists.


                                                 10
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 13 of 46


                                                                             ASPA Playbook

Deadlines

To meet a desired agency/office deadline for distribution , materials must be submitted with
enough time in advance to allow for appropriate review and coordination. While expedited
review and coordination may be necessary, a 48-hour lead time is requested for most
materials.

Submitting Materials for Review and Coordination
Q. How do I submit a press release or other communications materials for review?

Submit an email with the completed template {see Appendix 1) and the materials intended for
review {video scripts, live even plans, speeches, releases, advisories, statements, biogs, fact
sheets, etc.) to releases@hhs.gov.

Please do not put the documents on letterhead of any kind. This helps remind reviewers that
the material is in draft form.

Q. What if I have an urgent document that needs an expedited review, or if I have to submit
something after hours?

As soon as you become aware that an urgent press document is in the works , please alert your
ASPA portfolio team, their respective deputy assistant secretary for public affairs and
Engagement@hhs.gov . Do not wait until you have the document. An early alert allows us to
notify reviewers and the Digital team in advance to be watching for a rush review and prepare
for web , email and social media posting.

Once the agency/office public affairs office receives the document that needs a rush review,
follow the same steps outlined above for submitting the document{s).

Q. How do I submit a Service Desk request?

The ASPA Digital Service Desk instruct ions are available on the Intranet.

Q. What if I need to refe r a reporter to ASPA?

Please refer reporters who are interested in contacting ASPAto media@hhs.gov or the
appropriate ASPA public affairs team members.




                                                 11
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 14 of 46


                                                                                   ASPA Playbook

Review and Coordination Process and Timing

After you submit materials for review and coordination, the relevant ASPA portfolio team will:
    • Review the Temp late and draft material.
    • Assign a tracking number and enter it into a tracking database.
    • Add to ASANA as necessary.
    • Send to appropriate agencies and offices for review with deadline.
    • Return edits to the submitting agency or office by deadline to update per comments and
        recommended edits.
    • Once submitting agency or office returns the update to ASPA, the portfolio team will
        review recon ciled documents and approve as final.
    • Facilitate additional review (sometimes the EOPor collaborating government agencies)
        as necessary.


Figure 1: Processand Timing Overview

                                                     Occurs prior to ASPA review



              ASPA Review                                   24-48 hours



          Submitter Reconciles                               6-12 hours



      IF additional Review Needed                             48 hours



          Submitter Fact Check                               6-12 hours



    ASPA Final Review and Approval                             2 hours



    Submitted to ASPA Digital Service                  1 hour (ASAP/urgent)
     Desk for Drafting Web Posting                     2+ hour s (non-urgent)

I


            Ready for Rollout




                                              12
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 15 of 46


                                                                               ASPA Playbook

Op-ed Review and Coordination Process

In addition to ASPA review, all op-eds required EOPreview. This involves a two-step process:

   1) Submitting a concept for review and approval.

   2) Upon approval of the concept, submitting the draft op-ed for review.

Concept review and approval:

Submit a detailed concept for the proposed op-ed to your ASPA POC.The concept should
include-
    • The topic and summary of the content of the op-ed.
    • Why the message is relevant and how it fits into the overall communications strategy.
    • The proposed author of the op-ed.
    • Proposed target publication and target date for publication (if applicable) and any other
        information appropriate/valuable for reviewers.

ASPAwill submit the concept to the EOP.

Op-ed review and approval:

Upon approval of the concept by t he EOP,your ASPA POCwill communicate that you have the
go-ahead to draft the op-ed. The draft op-ed is then to be submitted to your ASPA POCfor
Departmental review; upon completion of this process, comments and suggested edits will be
provided to you for consideration and reconci liation . At this point, resubmit the op-ed to your
ASPA POCand ASPA will submit the op-ed to the EOPfor review.

Please do not pitch op-eds before receiving final approval from ASPA.




                                                13
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 16 of 46


                                                                              ASPA Playbook

Rollout Planning

Each portfolio team will work with their respective deputy assistant secretary for public affairs
and agency/office to develop or review rollout plans for high-priority announcements. Rollout
planning is done to facilitate well-thought-out release of information to interested audiences.

Every rollout plan has multiple components. The goal of rollout planning is to outline roles and
agree upon timing for each piece.

The rollout planning process will include:
   • Step 1 - Develop a Rollout Plan (see template in Appendix I).
   • Step 2 - Convene a Rollout Call as needed to go over the plan.
   • Step 3 - Send a Rollout Heads Up the night before the announcement with the rollout
        plan.
   • Step 4 - Send an internal Rollout GO with links to any materials when the
        announcement becomes public.

Not all announcements rise to the level of a "rollout." As such, the relevant portfolio team
works with the agency/office to build a clear understanding of their high-level announcements
and strategic priorities. Examples of announcements that would likely be treated as high
priority include, but are not limited to:
    • Announcements involving the Administration or Secretary.
    • Announcements that fall under a Secretarial priority (i.e., the opioids crisis, health
         insurance reform, drug pricing, and value-based care).
    • Announcements that cut across multiple agencies or portfolios.
    • Announcements that will garner significant press/public attention.

Materials Distribution Process

The respective deputy assistant secretary for public affairs or the relevant portfolio team
provides final approval for all materials prior to distribution.

News releases are distributed through:
   •   Customized media management database system (can include HHS core, national and
       state media lists) (ASPAcurrently uses Cision).
   •   HHS News website (www .hhs.gov/news ) and may be linked to or cross-posted on other
       related newsrooms (i.e. OASH Newsroom).
   •   HHS News Email List: This goes to individuals who have signed up on HHS.gov to receive
       news alerts (ASPAsends this through Salesforce).
   •   Social media: The portfolio team lead in coordination with the ASPA Engagement Team,
       should strategically determine what elements within a Digital First communications plan
       should be utilized for distribution of communications materials.

                                                14
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 17 of 46


                                                                            ASPA Playbook


Media advisories are distributed through:
   •   Customized media management database system (can include HHS core, nationa l and
       state media lists) (ASPA currently uses Cision).
   •   If requested, posted on @hhsmed ia Twi tter account.

Other materials such as fact sheets, statements, etc., may be distributed through one or more
of these methods as appropriate. By default, they are posted in digital-first formats, such as
HTML.




                                               15
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 18 of 46


                                                                          ASPA Playbook

Appendix I: Templates

Press Docume nt Submission Tem plat e
Use the Press Document submission template to submit all press releases and othe r relevant
materials associated with media announcement. The information is required to more quickly
review and coordinate the product release.

ASPA Review and Coordin ation Templ at e

       Agency/Office: [e.g. NIH]

       Subject (or headline):

       Materials [Example below]
       • Press release
       • Internal QA
       • Blog
       • [Other related web posting]
       • Social Media
       • Video

       Deadline for comments: [ASPA use only]

       Planned release date and time:

       Driving event (Publication Date, Testimony, etc.):

       Critica l Context:




                                               16
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 19 of 46


                                                                                           ASPA Playbook

HHS.gov PressReleaseSubmissionTemplate

The following template should be used to submit press releases for publication on
HHS.gov/news via the ASPA Digita l Service Desk. If you're supplying a photo, please have a
release from any non-H HS subjects. If you have questions, please reach out to your ASPA
portfolio team lead.

SUBJECTLINE: [FOR HHS.GOV NEWS] Press Release title/for XX date & time

Attach this document or copy/paste t he information below:

 Field Title                                                      Required   Content & Metadata

 Title                                                               X
 Headline of the news release. Will be used as the Hl on
 the page and for social sharing. It will also be in the
 breadcrumb and browser title. (Recommended length
 <65 characters, including spaces.)

 Subheadline
 Subheadline of the news release, expanding on the
 information in the headline, if needed .

 Date Published                                                      X
 Official date of the news release displayed at the top of
 the page.

 Contact Office                                                      X
 Press office releasing this news release. The default is
 "HHS Press Office."

 Contact Office Phone Number                                         X
 Press office phone number. The default is "202-690-
 6343. "

 Contact Office Email Address
 Press office email address . The default is
 media@.hhs .gov.

 Description                                                         X
 Copy the first sentence of the news release into this
field . Used for social media and search. Shown on
 News homepage for 5 most recent releases.

 Statement
 Enter ''Yes" if this news release is a statement by the
 Secretary or another HHS official.

 Topic Category                                                      X

                                                             17
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 20 of 46


                                                                            ASPA Playbook

Select 1-2 categories from the "HHS Categories" list to
represent the 1-2 main topics covered. Related content
is shown based on these categories .

Audience                                                           X
Choose the main target audience from the "HHS
Audiences" list. This information will not be shown to
site visitors. For news releases, the default is
"Media/Journalists."

HHS Official
List the official(s) from
httf2.:L/www .hhs.g_ovLaboutfjeadershif2ijndex.htm l
mentioned in this news release to associate the release
with their name.

"Tweet This" Custom Tweet
The tweet is limited to 140 characters including a short
URL and "via @HHSgov" - this leaves approx. 106-111
characters for the tweet content.

Image Alt Text                                                  If images
                                                                    are
                                                                included

Image Caption(s)

Last Reviewed                                                      X
The date this news release was most recently reviewed
and/or updated. This information is used for the page
stamp.

Created By                                                         X
The office responsible for maintaining this content on
HHS.gov
(e.g., News Division). This information is used for the
page stamp.




                                                           18
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 21 of 46


                                                                               ASPA Playbook

HHS.gov Blog Submission Templa te
The fo llowing template should be used to submit biogs to for ASPA review for potential
publication on HHS.gov/blog. If you're supplying a photo, please have a re lease from any non-
HHS subjects. If you have quest ions, please reach out to your ASPA portfolio team lead.

TO: ASPA Engagement Team - Engagement@hhs.gov

SUBJECTLINE: [FOR HHS.GOVBLOG] Blog title/for XX date and time

Att ach this document o r copy/p aste t he info rmati on below:

 Field Title                                  Required    Content & Metadata
 Title                                            X
 Enter a short title for the blog post.
 limited to 65 characters including
 spaces. This will be used as the browser
 title, breadcrumb, and for social media
 sharing.
 Full Title
 Enter the full title of the blog post.
 Descript ion & Summary                           X
 limit to 160 characters including spaces.
 Author                                           X       First Name:
 Provide full author info for any                         Last Name:
 individuals who have not already                         Tit le & Organization:
 contributed to the HHS Blog, otherwise
 name on ly.

 Co-Author                                                First Name:
 Provide full co-author info for any                      Last Name:
 individuals who have not already                         Tit le & Organization:
 contributed to the HHS Blog, otherwise
 name on ly.

 Date                                             X
 Enter the date for intended posting of
 blog.
 Blog Category(s)                                 X
 Select 1-2 categories from the HHS Blog
 Categories list. Related content is shown
 based on these categories.
 Blog Tags
 Please enter relevant topic tags for the

                                                19
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 22 of 46


                                                                           ASPA Playbook

 blog. View a full fist of HHS blog tags.
 Review Process                                   X
 Provide a brief description as to what the
 review process was prior to submitting
 to ASPA.
 Publishing Agency
 ACF, FDA, NIH, etc. Defaults to HHS
 Office of the Secretary for original HHS
 Blog posts .
 ''Tweet This" Custom Tweet
 Please provide a custom tweet to share
 the blog. The tweet is limited to 140
 characters including a short URL and "via
 @HHSgov" - this leaves approx. 106-111
 characters for the tweet content.
 Image Attachments
 Please attach images or relevan t
 multimedia that should be included in
 the blog . Please specify where in the blog
 it should be included.
 Alternative Text                              If images
 Please provide appropriate alternative            are
 text that describes the image for all          included
 images/graph ics that are included with
 the blog submission.
 Image Caption(s)                              If images
 Please provide appropriate captions for           are
 all images that are included with the         included
 blog submission that need a caption for
 understanding

Below, please enter the blog post body content and insert placeholder s for any in-body
image s where you would like them to appear on the live blog.
[PLACEHOLDER- insert body content]

Below, please share suggested social media content to accompany blog - including sample
tweets, posts, related social media handles, or specific HHSagencies or offices you would like
to share the blog with when the blog is published.
[PLACEHOLDER- insert social media content and details]




                                                20
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 23 of 46


                                                                             ASPA Playbook

Op-Ed Concept Submission Template

Use the Op-Ed concept submission template to submit all concepts for consideration before
drafting the Op- Ed. The information requested is requ ired to more quickly review and
coord inate t he product release.

ASPA Op-Ed Concept Template

       Agency/Office : [e.g. NIH]

       Topic:
       Summary:
       Proposed Author:
       Material: Op-ed
       Planned release date:
       Audience:      Why the message is relevant and how it fits into the overall
                      communicat ions strategy.
       Target Outlet:
       Driver:        Information appropriate/valuable for reviewers.
       Goal:




                                               21
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 24 of 46


                                                                              ASPAPlaybook

Rollout Plan Template
        Title:
        Target Rollout Date:
        Topic:
        Background/Key Messages:
        Primary Target Aud ience (s}:
High-level Tick Tock
        TBD               Hill outreach
        TBD              Stakeholder outreach
        TBD               Event or call
        TBD               Mat erials go publi c
        TBD               Post rollout activ ities
Materials and Timing
     Y/N

               Press release/ Announcement
               Billboard/features
               Blog (inclu de autho r }
               Content pages
               Social Media
               Twit ter
               Facebook
               lnstagram
               Snapchat
           I   Video/Live Event
               Live streaming (web, social}
               YouTube
               Social media video




               Intergovernmental and External
               Stakeholders/Partners
               Internal QA
               Hill Outreach
               HHS Digita l Digest (goes to HHS
               social media contacts}
               Legislative affairs
Primary Points of Contact
       HHS/ASPA-
       HHS/ASL-
       HHS/IEA-
       HHS/ASFR-
       Agency/Communicat ions -
       Agency/ Legislation -
       Agency/Po licy -
Any Risks? Is language pre-cleared and cannot change? Any nuances to be aware of with imagery?




                                                     22
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 25 of 46


                                                                              ASPA Playbook

Media Interview Request Template

Submit interview requests to interv iews@hhs.gov (a minimum of two hours for review is
requested, unless urgent). ASPAexpects interview requests to be approved, in final, by the
agency head, or his or her surrogate, prior to submitting the request to ASPAfor
review/approval.

Along with proposed responses for interview queries, be sure to provide details about the
outlet, the writer, and a sense of how the information requested will be used as well as when
and how it will publish or air. Please include deadlines and do not submit requests with past-
due deadlines; work to confirm the next deadline if your initial deadline has passed.

In extremely tight deadline situations, please call either the portfolio team point of contact or
respective deputy assistant secretary for public affairs for verbal review/approval if necessary.
However, if approval is provided verbally, the request still must be submitted via the e-mail
process for tracking purposes; please note in the submission that the interv iew was previous
approved

Please do not pre-arrange interviews before receiving ASPA approval. Also, do not pitch
news, biogs and op-eds before receiving ASPA approval.

   **************************************************
   ASPA Media Interview Request Template
   **************************************************

   Reporter:
   Organization:
   Phone #(s):
   Twitter Handle or other official social media handles/branded hashtags:
   Reporter and/or media outlet
   Subject:
   Deadline:
   Spokesperson:
   Additional information/Driver for request:
   (This should include information on what the outlet is asking, and a sense of what is
   proposed as a response. This section could also include special instructions or questions
   from the OPDIVto ASPA staff; seeking blanket clearance; etc.)




                                                23
         Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 26 of 46


                                                                            ASPA Playbook

Press Release Template

NOTE: ASPA follows AP style for all press documents.




                                                                            News Release



                                                                        202-690-6343
                                                                      media@hhs.gov
U.S. Department of Health & Human Services
                                                                   www.hhs.gov/news
                                                          Twitter @SpoxHHS @HHSgov



FOR IMMEDIATE RELEASE
Day, Month/Date, Year

                                      HEADLINE


[TEXT]

[TEXT]

[TEXT]

To learn more about today's announcement and how to apply, please contact [INSERT
CONTACTEMAIL].

For more information on the Quality Payment Program, please visit: [INSERTURL]!



                                          ###



                    Connect with HHS and sign up for HHS ema il updat es.

                                      n rJC:J
                         Connect with HHS Secretary Alex Azar   CJ
                                             24
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 27 of 46


                                                                            ASPA Playbook

Media Advisory Template




                                                                          Media Adv isory



U.S. Department of Health & Human Services                                 202-690 -6343
                                                                         med ia@hhs.gov
                                                                      www.hhs .gov/news
                                                             Twitter @SpoxHHS @HHSgov

                              FOR PLANNING PURPOSES ONLY


FOR Day, Mo nth/Da t e, Year

                                          HEADLINE


[W HAT - SUMMARY TEXT- Brief descr iption and/or special instruct ions]

WHO: [Name, Tit le, Agency]


WHEN: [Time AM/PM ET]
        [Day, Date, Year]

WHERE : [Location/ Address]
       Example:
                  Humphrey Building
                  200 Independence Ave., SW
                  Wash ington , D.C.
                  Aud itorium (credent ialed press only)

DIAL-IN: [OPTIONAL; If used, separate med ia line is optiona l]
                       Med ia: [Phone numbe r]
                       Listen Only: [Phone number]
                       Passcode: [Passcode]

       Example: Reporters can part icipate by calling XXX-XXX-XXXX.The verba l passcode
       is "XXXXX."

LIVE WEBCAST:          [OPTIONAL]
   Example:


                                                 25
   Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 28 of 46


                                                                    ASPA Playbook

           This briefing wi ll also be video Webcast.
           To watch LIVEonline, visit:
           www.hhs.gov/ live
           If Facebook Live, use th is link:
https://www .facebook .com/pg/HHS/events/

CONTACT
      : [Contact Name or Organization, telephone and/or emai l]

                                         ###

              Connect with HHS and sign up for HHSemail updates .




                      Connect with HHSSecretary Alex Azar.

                                        rl




                                             26
          Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 29 of 46


                                                                                                 ASPA Playbook

Appendix II: Examples

Rollout Plan Template
          Title: HRSA/SAMHSA Behavioral Health Awards
          Target Rollout Date: 12/31/18
          Topic : Behavioral Health
          Background/Key Messages : HHS awards more than $44.5 mi llion to expand the nation's mental and
          behavioral health workforce, serving children, ado lescents and t ransition -age youth at risk for develop ing,
          or who have developed a recognized behav ioral healt h disord er.
          Primary Target Audience(s) : Grantee s, Behavioral Health Professionals
High-level Tick Tock
          12:00PM             Hill notifications {ASFR)
          12:15PM             Hill notifications (ASL)
          1:00PM              HRSAbegins not ifying awardees
          1:00PM              Press re lease goes live {HHS.gov/HRSA repost)
          1:00PM              ASPA sends Rollout GO
          1:00PM              Stakeholder notifications via IEA bulletin
          1:05 PM             Social Media Posts Go Live (OpDiv/ASPA)
Materials and Timing
    Y/N

     y       Press release/                       12/31/18, 1pm                hhs.gov/news
             Announcement
     y
                                       ---
             Bii Ibo~ d/featu res                 12/31/18 LlP~                hhs.gov
     N       Blog (include author)
     N       Content pages
                                                            Social Media
      Y                    Twitter                12/31/18, 1:05pm         J   @HHSgov
     N       Facebook
     N       lnstagram
     N       Snapchat
           I Video/Live   Event
     N       Live streaming (web, social)
     N       YouTube
     N       Social media video




     y       Intergovernmental and                12/31/18, 1pm
             External
             Stakeholders/Partners
     y       Internal QA                          !_?_l
                                                     30/18, 3pm
     y       Hill Outreach                        12/31/18, 12pm
     N       HHS Digital Digest (goes to
             HHSsocial media contacts)
     N       Legislative affairs


                                                           27
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 30 of 46


                                                                               ASPA Playbook

Primary Points of Contact
       HHS/ASPA-John Smith
       HHS/ASL-
       HHS/IEA-
       HHS/ASFR-J immy Jack
       Agency/Communications - Jane Johns (SAMHSA)
       Agency/ Legislat ion -
       Agency/Po licy -
Any Risks?Is there pre -cleared language that cannot be changed? Are there nuances to be aware of
with imagery?
No




                                                28
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 31 of 46


                                                                               ASPA Playbook

INTERVIEW REQUEST EXAMPL E
**************************************************
ASPA Media Interview Request
**************************************************

Report er:   Mike Stobbe

Organizat ion : Associated Press

Phone # (s): (212) 621-1926

Subject: New research w ill be presented at the STD Prevention Conference that suggests the
only recommended gonorrhea treatment option may be losing effectiveness. CDCresearchers
will discuss efforts to stave off the emergence of drug-resistant gonorrhea. The embargoed
interview will focus on these new developments in antibiotic resistant gonorrhea.

Deadl ine : 3:30 pm Today (9/19/16)

Spokesper son : Dr. Jonathan Mermin, Director, NCHHSTP

Additio nal info rmation/Dr ive r for reque st : Advance/embargoed interview request for
telebriefing that will occur at the National STD Prevention Conference; story will be embargoed
until Wednesday, Sept. 21 at 2:30 p.m.

       Key messages


New warning signs th at gonorrhea treatm ent m ay be losing eff ectiveness

   •   Scientists have identified the first cluster of gonorrhea (GC) infections in the U.S. that
       show decreased susceptibility to ceftriaxone and azithromycin -- the two drugs that
       make up the dual regimen that is the last available effective treatment option
                      Blood samples from 7 pat ients showed resistance to AZ at dramatica lly
                      higher levels than typically seen in the U.S.
   •   Over the years, GC has developed resistance to nearly every class of antibiotics - the
       current dual regimen is the last available effective gonor rhea t reatment option
                      The new findings are more concerning than data that CDCpublished
                      earlier this year that showed evidence of emerging AZ resistance
                      nationwide -- but those cases were susceptible to ceftriaxone

Prompt diagnosis and dual th erapy necessary to prolong effe ctive ness of curre nt tr eatm ent,
but will work fo r only so long
   •   Screening is essential - GC is one of the most common STDs but many may not realize
       they have it

                                                29
    Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 32 of 46


                                                                        ASPA Playbook

•   Once diagnosed, GC is still treatable and curable
•   To slow development of resistance, prov iders must fo llow CDCguidelines and treat with
    combo of AZ and ceftriaxone right away




                                           30
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 33 of 46


                                                                              ASPA Playbook

OP-ED CONCEPTREVIEW EXAMPLE

Topic: Netflix's 13 Reasons Why and Suicide Rates in the United States
Authors: NIMH Director Dr. Joshua Gordon [with potential coauthors NIMH Deputy Director Dr.
Shelli Avenevoli; Dr. Jane Pearson, Chair of the NIMH Suicide Research Consortium]
Material: Op-ed
Audience: Public
Target Outlet: The Washington Post, USA Today
Driver: The publication of forthcoming paper, "Association Between the Release of Netflix's 13
Reasons Why and Suicide Rates in the United States: An Inte rrupted Times Series Analysis." The
lead author is a NIMH grantee, Dr. Jeffrey A. Bridge (R01MH117594 ); another author is Dr. Lisa
Horowitz, a researcher in NIMH's Intramural Research Program. Timing would coincide with the
publication date of the study in JAMA Pediatrics. Publication date is still to be determined.
Goal : To offer further clarification on suicide prevention and the importance of responsible
media messaging.
Key Messages:
   •   Suicide is a major public health concern in the United States.
   •   In the media and entertainment, responsible portrayals of suicide, mental illnesses, and
       related issues have the potential to promote awareness and help-seeking behaviors,
       reduce stigma, and refute misperceptions that suicide cannot be prevented.
   •   Media depictions about suicide also have the potential to do harm, often through a
       process in which direct or indirect exposure to suicide increases the risk of subsequent
       suicidal behavior.
   •   In March 2017, Netflix released an American teen drama web telev ision series, 13
       Reasons Why {13RW}, which has generated controversy over its portrayal of suicide and
       self-harm.
   •   In a NIMH-funded study, researchers aimed to estimate the potential association
       between the release of 13RY on Netflix and suicide rates in individuals aged 10-64 in the
       U.S.
   •   Results indicated a significant increase in suicide rates in U.S. adolescent males (10-17
       years of age) in the month following the release of the show. Note: The study does not
       draw any causal conclusions between the release of 13RYand increased suicide rates in
       adolescent males-only an association.
   •   It is possible and important to portray suicide in a way that cultivates hope by increasing
       awareness of available supports for those who struggle with suicidal thoughts or
       behaviors. This op-ed will describe ways to handle these portrayals based on media
       guidelines.




                                               31
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 34 of 46


                                                                              ASPA Playbook

Appendix Ill: Guidance Regarding Strategic Commu nicat ion Planning Tool fo r t he
Development of Co ntent for Digit al and Print Dissemination

Purpose
The Office of the Assistant Secretary for Public Affairs {ASPA)serves as the U.S. Department of
Health and Human Services' principal public affairs office. ASPA's mission is to lead efforts
across the department to promote transparency and accountability, and to ensure the
American people receive the critical public health and human services information they need to
live healthy, productive lives. One of ASPA's responsibilities includes the review and
coordination of content developed by HHScomponents for public distribution through
traditional and digital communications channels.

This guidance is for HHSagencies and offices to use when planning for the development of print
and digital content {hereafter referred to as 'content') that meets one or more of the Review
Criteria listed below.

Roles and Responsibiliti es
Under departmental authority, ASPA is responsib le for:

   I.    Determining and establishing content development guidelines that are to
            be followed by all offices.
    II. Monitoring compliance with these guidelines.
    Ill. Reviewing content as defined herein.
    IV. Ensuring that the impact and effectiveness of content are conducted.
In carrying out these responsibilities, ASPA serves as a source of technical assistance and
monitors the development of content to assure compliance with this guidance.

The designated HHS agency and office communications and public affairs officials serve
as the primary points of contact responsible for:

   I. Adhering to the guidelines stated in this document.
   II. Reviewing and approving strategic communication plans.
   Ill. Submitting strategic communication plans for content that meet the
           Review Criteria {outlined below) to ASPAfor review.
   IV. Ensuring that a system is in place for measur ing the impact and
           effectiveness of a content.

St rategic Commun icat ion Planning Tool
ASPA, in collaboration with HHS agencies and offices, developed a Web-based application, the
Strategic Communications Planning {SCP)tool. The SCPtool, implemented in June 2014, is a
too l that supports the development of strategic communication plans for content and is to be
used for submitting the plan and content to ASPAfor review.


                                                32
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 35 of 46


                                                                              ASPA Playbook

The goal of the SCPtool is to move the communication planning process across HHStoward more
proactive planning and strategic use of traditiona l and digital communication channels to ensure
that content is consistent, accurate and available according to the principles of the Digital
Government Strategy [https://www.cio.gov/fed-it-topics/modernization/digital-strategy/]       and
consistent with the Digital Services Playbook [https://p laybook.cio.gov ].

The SCPtool is intended to help ensure content aligns with HHSperformance goals, objectives
and measures; has a well-defined target audience; and has measurable outcomes. It also allows
for sharing and comparing strategies and outcomes, as well as helps facilitate collaboration
throughout HHS, expedites review, and tracks progress.

This SCPtool applies to content targeting external audiences -- digital and print -- (e.g.,
brochures, new websites, social media campaigns, reports, videos, toolkits, and public
education public service campaigns, including their social media and digital components for
promotion).

Note: Press materials (including press releases, media advisories, talking points, Q&As, and
interview requests, as well as op-eds and biogs) should not be submitted through the SCPtool.
All clearance requests for press materials must be submitted to ASPAvia email at
releases@hhs.gov . All media interview requests must be submitted to the ASPA News Division
for clearance via email at interviews@hhs .gov .

SCPTool Review Criteria

The SCPreview process empowers designated HHSagency and office communications and
public affairs officials to use their discretion in determining whether content requires ASPA
review by using the following Review Criteria. Content that meets one or more of the following
Review Criteria must be sent to ASPAfor review by submitting a communications plan via the
SCPtool.

   •   Is it Newsworthy - (e.g., this issue has received coverage from major news outlets, you
       plan to promote widely to the press, there is significant reporter interest in the issue)
   •   Does it contain New Information - (e.g., a change in policy, a substantial new research
       finding or development, a new campaign or program)
   •   Is the subject/content Controversial - (e.g., has received interest from Congress, subject
       of investigations, issue raised significant criticism by advocacy groups or associations,
       involves pending legislation or litigation, has received widespread or critical media
       attention)
   •   Is it a Public Education Campaign (e.g., a coordinated set of materials designed to
       inform or persuade an audience to take action and/or adapt a behavior about a specific
       public health/human services issue such as AdoptUSKids, The Real Cost, Civil Rights
       Protections.

                                               33
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 36 of 46


                                                                               ASPA Playbook


Please contact ASPAat t he SCPHelpdesk@h hs.gov if you are unsure whether the content meets
the Review Criteri a. Whether or not ASPA review is needed, ASPA encourages agencies/offices
to use the SCPtool for content development and internal agency review.


These criteria also apply to biogs, even though biogs go through ASPAclearance.

Submitting Content for ASPAReview

The SCPtool can be found at https ://st ratcomm .hhs.gov . Only registered users can access the
system. To become a registered user, contact the SCPHelp Desk at SCPHelpdesk@hhs.gov.
Provide your name, agency/off ice; center/division/institute;   phone number ; and PIV number
(10-digit number personal identifier number found on the back side of your HHS PIV card).
Prior to submitting a strategic communication plan and content for ASPA review , users must -

       •   Complete all required fields of the SCPtool.
       •   Identify collaborators both inside and outside HHS and receive their concurrence.
       •   Obtain review and approval from their designated HHS agency and office
           commun ications and public affairs officials .


The SCPtool provides a mechanism for users to submit a strateg ic communication plan to their
approving officials to document their approval of the plan. Upon approval by the designated
approving officials, SCPagency managers can submit the plan to ASPAfor review. (SCPagency
mangers are the only SCPusers who have access to submit communication plans to ASPA).

Depending on the topic, complexity of the content, and circumstances involving other activities
and events throughout HHS, review of a submission may take several weeks to ensure
appropriate Office of the Secretary/ASPA review.

NOTE: In extremely t ight deadline situations (i.e., public health crisis such as Zika, natural
disaster), the SCPand PRA processes are not required. Please call/email either the portfolio
team point of contact or respective deputy assistant secretary for pub lic affairs for an expedited
review/approval if necessary.



SCPProcess

The SCPprocess is a way of thinking ahead about how to develop and disseminate content . It
is based on five evidence-based principles for achieving impact through communications:
   •   Impact is more likely when there is a written communications plan for developing and
       disseminating content.

                                                 34
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 37 of 46


                                                                             ASPA Playbook

   •   Impact is more likely when the target audience for the content is clearly defined.
   •   Impact is more likely when the goals for developing the content are clearly defined -
       these goals highlight the expected impact to the health and well-being of people and
       communities.
   •   Impact is more likely when outcome measures are defined and used to evaluate
       whether the content contributed to achieving these goals.
   •   Impact is more likely when collaborations support content development and
       dissemination - these can range from information-sharing and review by other HHS
       offices to partnerships with other Federal agencies or community organizations.

A well-designed strategic communication plan includes these key elements:
   •   Evidence of need for the content.
   •   Specific target audience(s) for the content.
   •   Specific Call to Action for the audience.
   •   A set of goals for the content - what resulting impact is hoped for from the target
       audience, including reach and awareness, utilization and understanding, and behavior
       change.
   •   Strategic Alignment with the goals of the agency/office and HHS.
   •   Clearly defined outcome measures that will be used to determine whether the content
       contributed to achieving these goals.

Progress can be measured during the life of the content to determine the actual outcomes
achieved by the content, and to determine to what extent goals have been achieved. Some of
things to consider when measuring outcomes include :
    • What are the possible and actual unintended consequences of disseminating content,
        and how can it be measured?
   •   What measures of impact on groups or social networks of people need to be included?
   •   How does impact vary over time and how can this aspect of outcomes be measured?
   •   How can outcomes be defined so that measuring them is minimally intrusive and time-
       consuming, thus increasing people's willingness to provide the outcome data?
   •   How can social media be used to measure outcomes?
   •   How can outcome measurement be built in from the beginning as products are created
       by HHSgrantees and contractors?

Impact and Outcomes of Content Dissemination


At the conclusion of a communication effort, the impact on the target audience must be
captured in the SCPtool, based on the goals and measurements indicated. These outcome
measures will be entered periodically on the SCPtool throughout the life of the content at least


                                               35
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 38 of 46


                                                                                  ASPA Playbook

once at the end of distribution. If data collect ion is planned at multiple points over time, it is
recommended that outcomes be entered as collected to best track progress towards impact
goals and, if needed , make mid-course correct ions.



Adherence to the SCP Process when Writing Contract Solicitations

To help ensure all communication products are developed in accordance with th is SCPprocess,
ASPA encourages agencies and offices to include the following elements in their contract
solicitations :

    1. Strategic Alignment - the purpose for this communication product including how it
       helps advance the department and agency/office strategic goals. i.e., the contractor's
       proposal should explain their methodology for ensuring the materials developed align
       with the department and agency/office strategic goals and objectives .

    2. Target Audience - the demographics, sociographics and psychographics of the people or
       organizations expected to change as a result of the communications, i.e., the
       contractor's proposal should explain how they will research and define the target
       audience that will be impacted by the product

    3. Field Analysis - what the target audience needs, building on what's already available to
       meet these needs, and potential collaborators . , i.e., the contractor's proposal should
       explain how the product will be developed to unique ly meet the needs of the target
       audience .

   4. Goals - specific, measurable outcomes expected as a result of the communications
      products. i.e., the contractor's proposal should explain how they will measure the
      impact of the product on the target audience.

    5. Content and Distribution - the content format and distribut ion methods effective for
       the specified target audience, i.e., the contractor's proposal should explain how age-,
       culturally-, and linguistically-appropr iate content will be developed, ensuring 508
       compliance and plain language requ irements.

    6. Evaluation - a plan for when and how outcomes and impact will be measured, includ ing
       sharing best practices and lessons learned , and flex ibility for mid-course corrections, i.e.,
       the contractor's proposal should explain how they w ill measure the goals and objectives
       through the product lifecycle.

For Assistanceand Additional Information



                                                  36
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 39 of 46


                                                                              ASPA Playbook

The SCPtool can be found at ht tps://stratcomm .hhs.gov. To assist HHSstaff in using this online
tool, ASPA is available to provide SCPtraining, worksheets and guides, webinars, and technical
support. For technical support help with the SCPtool or to schedule training, please send an
email to SCPHelpdesk@hhs.gov.



Appendix IV:


Guidance for ASPA's Generic Clearance for Collecting Routine Customer
Feedback of HHS Communications

Since the 2014 launch of ASPA's Strategic Communication Planning (SCP)online tool, many of
Agencies/Offices have asked for a more streamlined way to obtain audience feedback on
communication products. In response, ASPA has obtained Office of Management and Budget
approval under the Paperwork Reduction Act (PRA)* for a generic clearance, entitled "Generic
Clearance for the Collection of Routine Customer Feedback of HHSCommunications" (0MB
control number 0990-0459), that allows for fast track collection of qualitative feedback on HHS
communication products.

This Generic Clearance can be used to collect infor mation about communication products from
the concept phase to the end of the product life cycle. Agencies/Offices can improve future
products by learning more about how well messages and products were received . Keeping in
line with the Department's mission to enhance the health and well-being of all Americans,
obtaining feedback through this process will to help ensure communications products:

   •   Meet the needs of the audience.
   •   Use effective media for delivering messages to audiences.
   •   Motivate the desired change within the audience and achieve expected impact.

HHS agencies/offices can use this Generic Clearance to fast track the collection of information
as outlined in this guidance document.

FASTTRACKPROCESS

This fast track process is designed for information collection focusing on the awareness,
understanding, attitudes, preferences or experiences of HHS audiences relating to existing or
future communication products. Each fast track request must include the Fast Track Memo
that describes the purpose of the information collection, the potential group of respondents for
the collection, type of collection, estimated burden time for completing the survey, and
estimated cost, as well as a copy of the questions/messages that will be used for the collect ion.
Details about the fast track process and how to use it are listed below in the form of answers to
a few basic questions.

                                                37
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 40 of 46


                                                                               ASPA Playbook


Please contact SCPHelpDesk@hhs.gov if you have questions or need additional information.

* For more information about the Paperwork Reduction Act and the fast track process, see
https://www .digita lgov.gov/ resources/paperwork-reduction-act-fast-track-process/

When can I use this fast track process?

You can use fast track for qualitative data collection related to commun ication products-
brochures, reports, posters, toolkits, fact sheets, videos, or campaign materials that are
submitted to ASPAfor review via the SCPtool - when the data collection meets all of the
following criteria:
     • The purpose of the collection is to assist the agency in improving existing or future
        communication products.
     • Participation by respondents is voluntary.
     • The collection does not impose a significant burden on respondents (see further
        discussion below).
     • The collection does not require statistical rigor in order to have practical utility for
        improving existing or future service deliveries, products, or communication materials
     • Public dissemination of results is not intended.

What types of collections are eligible for the fast track process?

As a general matter, the following kinds of collections fall under the fast track process:
    • Comment cards or complaint forms.
    • Focus groups, in-person interviews and observations.
    • One-time or panel discussion groups.
    • Moderated, un-moderated , in-person and/or remote-usability studies.
    • Testing of a survey or other collection to refine questions.
    • Post-transaction customer surveys (e.g., by call centers).
    • Social media and online surveys.
    • Customer satisfaction qualitative surveys.
    • Telephone interviews.

What types of collections are generally not eligible for fast track?

Examples of collections that would generally not fall under the Fast Track Process are:
   • Surveys that require statistical rigor because they will be used for making significant
      policy or resource allocation decisions.
   • Collections whose results are intended to be published.
   • Collections that impose significant burden on respondents or significant costs on the
      government.

                                                38
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 41 of 46


                                                                                 ASPA Playbook

   •   Collections that are on potentially controversial topics or that raise issues of signifi cant
       concern to other agencies.
   •   Collections that are intended for the purpose of basic research and that do not directly
       benefit the agency's customer service delivery.
   •   Collections that will be used for program evaluation and performance measurement
       purposes.

How do I use fast track?

Please follow these steps to use ASPA's Generic Clearance for the fast track:
       •   Step 1- Submit a SCP communication plan to ASPA
               o   To begin the process, you must submit a SCPcommunications plan to ASPA
                   via the SCPtool for the communication product for wh ich feedback will be
                   collected. ASPA recommends you submit your SCPcommunicat ions plan as
                   early in the planning stage as possible to allow adequa t e time to conduct the
                   collection. Providing the SCPcommunications plan will help ASPA monitor
                   what products are being surveyed and the number hours used against the
                   Generic Clearance.
                            Note: If you do not have access to the SCPtool, please contact
                            SCPHelpDesk@hhs.gov for assistance.
               o   ASPAw ill review the SCPplan and provide the Fast Track Memo template
                   that will include the 0MB Control number and instructions to begin the
                   process. A sample Fast Track memo will be provided to use as a guide.
               o   You w ill need to complete and email the Fast Track Memo, along with a copy
                   of the survey materials to SCPHelpDesk@hhs.gov
       •   Step 2 - Completing the Fast Track Memo and Survey Materials
               o   The Fast Track Memo requires you to describe the purpose of the
                   information collection, the potential group of respondents, type of
                   collection, estimated burden time for completing the survey, and estimated
                   cost. You will also need to provide a copy of the survey materials that
                   includes informat ion that will be used for your collection such as
                   interview/focus group questions, survey questions, customer comment card,
                   communication product messages, communication product mock-up, etc
                   (i.e., if you want feedback about a brochure, screen shots/messaging must be
                   provided; if you are conduct ing a focus group, the script/questions for the
                   focus group facil itator or part icipants must be provided). If you need
                   assistance developing your survey materials, contact SCPHelpDesk@hhs.gov.
                              Note: you must coordinate with ASPA-- not your agency PRAofficer ,
                              because this is an OS/ASPAGeneric Clearanee -- to process the fast
                             track package for submission to 0MB for review and approval. ASPA
                              recommends you inform your agency PRAofficer so they are aware of
                             the project.


                                                 39
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 42 of 46


                                                                             ASPA Playbook

       •   Step 3: Submission to the 0MB
               o   After you have completed the Fast Track Memo and provided the survey
                   materials to APSA,ASPA will submit the package to the OS PRA Officer for
                   submission to OMB's Office of Information and Regulatory Affairs (OIRA) for
                   review and approval.
       •   Step 4: Update your SCP communication plan
               o After receiving 0MB approval, update your SCPplan to indicate the approval
                   and resubmit the SCPplan to ASPA. Attach a copy of the OMS-approval
                   notice and survey materials in the 'Audience Testing Attachments' section of
                   your SCPplan. Contact SCPHelpDesk@hhs.gov if you have questions about
                   information collection or would like assistance analyzing the results.

How long does OM B's OIRA review of the fast track take?

OM B's OIRA review/approval process typica lly takes five to seven business days; however, we
recommend allowing at least 15 business days for planning purposes.

If 0MB returns or rejects your submission for any reason (i.e., you have not provided all the
required information, you have not filled out the form correctly, or your submission is
otherwise incomplete), ASPA will contact you to discuss the issue and determine what needs to
be done for resubmission.

Once 0MB approves the collection, ASPAwill email you the official approval notice, and then
you can proceed with implementation of the collection.

Can I survey potential customers and other stakeholders under the fast track process?

Yes. As long as the purpose is improving current or future communication product impact, and
the collection satisfies the criteria outlined above, agencies may collect information from
potential customers and other stakeholders (such as past audiences, potential future
audiences) in order to inform service delivery improvement. The fast track process is not for the
collection of information to be used for general program evaluation.

How will I know if my collection is low-burden and thus eligible for the fast track process?

Collections under fast track must be low-burden for respondents based on a consideration of
the total burden hours for the collection, as well as in relation to the total number of
respondents and the burden-hours per respondent.

The following are illustrative examples: A 15-minute survey for 2,000 individuals would be low-
burden because the total burden hours and the burden -hours per respondent would be small.
Two-hour focus groups, involving a total of 100 persons, would be low -burden because the


                                               40
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 43 of 46


                                                                                 ASPA Playbook

total burden hours and the total number of respondents would be small. And, a five-minute
comment card filled out by 10,000 people would be low-burden because the total burden hours
and the burden-hours per respondent would be small.

Can a service-related survey be eligible for the Fast Track Process even if it uses numerical
scales in its answers (e.g., 1-5 scale where 1 is not satisfied and 5 is very satisfied)?

Yes. Eligible surveys can use numerical scales such as rank-order.




                                                 41
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 44 of 46


                                                                      ASPA Playbook

APPENDIX V: ACRONYMS and ABBREVIATIONS


Acronym               Full Name
ACF                   Administration for Children and Families
ACL                   Administration for Community Living
ACYF                  Administration on Children , Youth and Families
AHA                   American Hospital Association
AHRQ                  Agency for Healthcare Research and Quality
AIDS                  Acquired Immunodeficiency Syndrome
ARS                   Acute Radiation Syndrome
ASA                   Assistant Secretary for Administration
ASFR                  Assistant Secretary for Financia l Resources
ASH                   Assistant Secretary for Health
ASL                   Assistant Secretary for Legislation
ASPA                  Assistant Secretary for Public Affairs
ASPE                  Assistant Secretary for Planning and Evaluation
ASPR                  Assistant Secretary for Preparedness and Response
ATSDR                 Agency for Toxic Substances and Disease Registry
BARDA                 Biomedica l Advanced Research and Development Authority
BEA                   Budget Enforcement Act
CCDF                  Child Care and Development Fund
CDC                   Centers for Disease Control and Prevention
CFO                   Chief Financial Officer
CFR                   Code of Federal Regulations
CHIP                  Children's Health Insurance Program
CMMI                  Center for Medicare and Medicaid Innovation
CMS                   Centers for Medicare & Medica id Services
COOP                  Continuity of Operations Plan
CO-OPs                Consumer Operated and Oriented Plans
CR                    Continuing Resolution (budget)
DAB                   Departmental Appeals Board
DoD                   Department of Defense
DOJ                   Department of Justice
 EEO                  Equal Employment Opportunity
 EHR                  Electronic Health Record
 ESF                  Emergency Support Function
 FDA                  Food and Drug Administration
 FEMA                 Federal Emergency Management Agency
 FEVS                 Federal Employment Viewpo in t Survey
 FOIA                 Freedom of Inform ation Act
 FTE                  Full-Time Equivalent

                                          42
        Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 45 of 46


                                                                                  ASPA Playbook

Acronym               Full Name
FY                    Fiscal Year
GAO                   Government    Accountability    Office
GDM                   General Departmental       Management
GPRA                  Government    Performance and Results Act
GS                    General Schedule
GSA                   General Services Administration
HCFAC                 Healthcare Fraud and Abuse Control
HEAT                  Healthcare Fraud Prevention and Enforcement Action Team
HELP                  Health, Education, Labor, and Pensions
HHS                   Department    of Health and Human Services
HIPAA                 Health Insurance Portability and Accountability       Act
HITECH                Health Information    Technology for Economic and Clinical Health Act
HIV                   Human Immunode ficiency Virus
HRSA                  Health Resources and Services Administration
IEA                   Intergovernmental    and External Affairs
IG                    Inspector General
IHS                   Indian Health Service
IOS                   Immediate Office of the Secretary
IPAB                  Independent    Payment Advisory Board
IT                    Information   Technology
JFA                   Joint -Funding Agreement
LIHEAP                Low Income Home Energy Assistance Program
MACRA                 Medicare Access and CHIP Reauthorization          Act of 2015
NCI                   National Cancer Inst itute
NIH                   National Institutes of Health
NIOSH                 National Institute for Occupational      Safety and Health
OASH                  Office of the Assistant Secretary for Health
OCR                   Office for Civil Rights
OGC                   Office of the General Counsel
OGA                   Office of Global Affairs
OIG                   Office of Inspector General
OMHA                  Office of Medicare Hearings and Appeals
ONC                   Office of the National Coordinator       for Health Information
                      Technology
OPDIV                 Operating Division
OSORA                 Office of Strategic Operations & Regulatory Affairs
OPM                   Office of Personnel Management
OS                    Office of the Secretary
ONS                   Office of Nat ional Security
PB                    President's Budget


                                                43
       Case 1:20-cv-02761-AT Document 40-11 Filed 09/18/20 Page 46 of 46


                                                                        ASPA Playbook

Acronym              Full Name
PCORTF               Patient-Centered Outcomes Research Trust Fund
PEPFAR               President's Emergency Plan for AIDS Relief
PHS                  Public Health Service
PHSA                 Public Health Service Act
PHSSEF               Public Health and Social Services Emergency Fund
P.L.                 Public Law
PPHF                 Prevention and Public Health Fund
PPS                  Prospective Payment Systems
PSC                  Program Support Center
QFR                  Question for the Record
QIO                  Quality Improvement Organizations
RAC                  Recovery Audit Contractor
RO                   Regional Office
SAMHSA               Substance Abuse and Mental Health Services Administration
SCP                  Strategic Communication      Planning
SES                  Senior Executive Service
SG                   Surgeon General
SPS                  Secretary's Policy System
SSA                  Social Security Administration
SSBG                 Social Services Block Grant
SSF                  Service and Supply Fund
STAFFDIV             Staff Division
STD                  Sexually Transm itted Diseases
TANF                 Temporary Assistance for Needy Famil ies
TB                   Tuberculosis
TPP                  Teen Pregnancy Prevention
UAC                  Unaccompanied Alien Children
USG                  U.S. Government
WHO                  World Health Organization




                                             44
